11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

In the matter of the Estate of                 * From the County Court
Elwin Ross Standefer, deceased,                  at Law No. 2 of Ector County,
                                                 Trial Court No. 21666-14.

No. 11-14-00221-CV                             * August 21, 2015

                                               * Opinion by Willson, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
no error in the order below. Therefore, in accordance with this court’s opinion,
the order of the trial court is in all things affirmed. The costs incurred by reason
of this appeal are taxed against Nedinah Davis.